Exhibit 16.1 MICHAEL POLLACK CPA 46 EQUESTRIAN LANE CHERRY HILL, NJ08003 January 7, 2008 Mr. Roger Corriveau Chief Executive Officer Bio-Solutions Corp. 14517, Joseph Marc Vermette Mirabel (Québec), Canada J7J 1X2 Dear Mr. Corriveau: Effective January 1, 2008, Michael Pollack CPA, LLC (“Pollack”) has merged into the accounting firm of KBL, LLP (“KBL”). As a result of this transaction, the client-auditor relationship between Bio-Soutions Corp. and Pollack, an independent registered public accounting firm has ceased. Sincerely, /s/ Michael Pollack CPA, LLC MICHAEL POLLACK CPA, LLC Cc: PCAOB Letter File Office of the Chief Accountant Securities and Exchange Commission 100 F Street N.E. Washington, D.C. 20549-7561
